               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA,                             No. 4:18-CV-00219

              Plaintiff,                              (Judge Brann)

       v.

CLEDITH H. GIRARD, et al.,

              Defendants.


                                MEMORANDUM OPINION

                                   OCTOBER 15, 2018

       On February 1, 2018, the United States of America filed a foreclosure action

against Defendants.1 The Clerk of Court entered default against Defendants on

September 26, 2018.2 The United States now moves for entry of default judgment

against Defendants under Federal Rule of Civil Procedure 55(b).3

       The United States Court of Appeals for the Third Circuit has noted that

“[w]hen a defendant fails to appear[,] . . . [this Court] is authorized to enter a

default judgment based solely on the fact that the default has occurred.”4 Because




1
    ECF No. 1.
2
    ECF No. 20.
3
    ECF No. 17.
4
    Anchorage Associates v. Virgin Islands Bd. of Tax Review, 922 F.2d 168, 177 n.9 (3d Cir.
    1990).
the factual allegations of United States’ complaint establishes a right to relief,5 and

because a sum certain amount of damages has been established with competent

evidence,6 this Court will grant the United States’ motion and enter default

judgment against Defendants.



                                                    BY THE COURT:


                                                    s/ Matthew W. Brann
                                                    Matthew W. Brann
                                                    United States District Judge




5
    Comdyne I, Inc. v. Corbin, 908 F.2d 1142, 1149 (3d Cir. 1990) (“A consequence of the entry
    of default judgment is that the factual allegations of the complaint, except those relating to
    the amount of damages, will be taken as true.”).
6
    See ECF No. 1-1; see also Comdyne I, Inc., 908 F.2d at 1149.
